Exhibit China Armco Metals to Use $15 Million Line of Credit Secured from ING Bank N.V. to Expand its Distribution Business in 2010 SAN MATEO, CA(Marketwire - 2/18/2010) - China Armco Metals, Inc. (NYSE Amex: CNAM), a distributor of imported metal ore with plans to launch a new state of the art scrap metal recycling facility in China, today announced its intention to use a $15 million line of credit secured from ING Bank N.V. late in the fourth quarter of 2009 to continue the expansion of its metal ore distribution business in 2010. ING Bank N.V. is a global financial institution of Dutch origin offering banking, investments life insurance and retirement services to over 85 million private, corporate and institutional clients in over 40 counties. Its "A+" and "Aa3" credit ratings are among the highest in its industry peers. Kexuan Yao, Chairman and CEO of China Armco Metals, Inc., commented "We are pleased to have the additional financial flexibility for our needs in 2010 with this $15 million line of credit from ING Bank. We see continued evidence of expansion in the Chinese economy and are confident that the use of this facility willenable us to opportunistically grow our distribution business leading to enhanced top and bottom line results.Additionally, by obtaining this facility we demonstrate China Armco’s ability to secure financing from sources outside of China for business expansion purposes which is critical to the long term growth plans for our company and its shareholders.” About China Armco Metals, Inc. China Armco Metals, Inc. is engaged in the sale and distribution of metal ore and non-ferrous metals throughout the PRC and has entered the recycling business with the Company's acquisition of 22 acres of land for the construction and operation of a 1-million ton per year shredder and recycler of metals. The Company maintains customers throughout China which include the fastest growing steel producing mills and foundries in the PRC. Raw materials are supplied from global suppliers in India, Hong Kong, Nigeria, Brazil, Turkey, the Philippines and Libya. The Company's product lines include ferrous and non-ferrous ore; iron ore, chrome ore, nickel ore, copper ore, manganese ore and steel billet.
